SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 24, 2013 Cigna Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-08323 (Commission File Number) 06-1059331 (IRS Employer Identification No.) 900 Cottage Grove Road Bloomfield, Connecticut 06002 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (860) 226-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Title Page Item 7.01 Regulation FD 1 Financial Schedules – Segment results: Years Ended December 31, 2011 and 2010: Global Health Care and Global Supplemental Benefits 3 Group Disability and Life and Updated Consolidated Income Statement 4 Global Health Care: First Three Quarters and Nine Months Ended September 30, 2012 5 Four Quarters of 2011 6 Global Supplemental Benefits: First Three Quarters and Nine Months Ended September 30, 2012 7 Four Quarters of 2011 8 Group Disability and Life: First Three Quarters and Nine Months Ended September 30, 2012 9 Four Quarters of 2011 10 Consolidating Statement of Income – Nine Months Ended September 30, 2012 11 Consolidating Statement of Income – Year Ended December 31, 2011 12 Signature 14 Basis of Presentation: All dollar amounts are in millions, unless otherwise noted.Certain reclassifications have been made to conform prior period results to the current presentation. Cigna measures the financial results of its segments using "segment earnings (loss)," which is defined as shareholders' income (loss) before net realized investment gains (losses).Adjusted income (loss) from operations is defined as segment earnings excluding special items and results of Cigna's guaranteed minimum income benefit business.Adjusted income (loss) from operations is a measure of profitability used by Cigna's management because it presents the underlying results of operations of Cigna's businesses and permits trend analysis. These measures are not determined in accordance with generally accepted accounting principles (GAAP) and should not be viewed as a substitute for shareholders’ net income determined in accordance with GAAP. ITEM 7.01Regulation FD Disclosure. Cigna is a global health services organization that provides medical, dental, disability, life and accident insurance and related products and services to customers in the United States and selected international markets.This Current Report on Form 8-K (“Form 8-K”) announces certain changes to the Company’s reporting segments, commencing with the earnings release for the fourth quarter of 2012 that is scheduled to be issued on February 7, 2013.The information contained in this Form 8-K is being furnished to assist investors in understanding how Cigna's business segment results would have been presentedin previously filed reports had such results been reported to reflect the realignment described below. The primary segment reporting change is that the two businesses that comprised the former International segment (international health care and supplemental health, life and accident) are now reported as follows: · substantially all of the international health care business (comprised primarily of the global health benefits business) is now combined with the former Health Care segment and renamed Global Health Care; and · the supplemental health, life and accident business becomes a separate reporting segment named Global Supplemental Benefits. The segment reporting changes reflect the Company’s realignment of its businesses to better leverage distribution and service delivery capabilities for the benefit of our global clients and customers.Management believes the realignment of its businesses will enable the Company to more effectively address global health services challenges by leveraging best practices across geographies to improve the health, well being and sense of security of the global customers that the Company serves.The changes in the Company’s internal financial reporting structure to support this realignment took effect on December 31, 2012 and result in changes to our external reporting segments.The Company’s results are now aggregated based on the nature of the Company’s products and services, rather than its geographies. While reclassifications within certain captions in the consolidated statements of income and consolidated balance sheets have occurred primarily as a result of these segment changes, there is no change to historically reported consolidated shareholders’ net income, earnings per share, adjusted income from operations or shareholders’ equity.Beginning with the fourth quarter of 2012, the Company will report its results in the reporting segments as described below. Global Health Care includes the aggregation of the following two operating segments: · The Commercial operating segment offers insured and self-insured medical, dental, behavioral health, vision, and prescription drug benefit plans, health advocacy programs and other products and services that may be integrated to provide comprehensive global health care benefit programs to employers and their employees, including expatriates and other globally mobile individuals.Cigna offers these products and services in all 50 states, the District of Columbia, the U.S. Virgin Islands, Canada, Europe, the Middle East, and Asia. Cigna services its expatriate and globally mobile customers virtually everywhere in the world. · The Government operating segment primarily offers Medicare Advantage plans to seniors in 13 states and the District of Columbia, Medicare Part D plans in all 50 states and the District of Columbia and Medicaid plans and includes the business associated with the January 2012 acquisition of HealthSpring, Inc. Global Supplemental Benefits includes supplemental health, life and accident insurance products offered in the U.S. and foreign markets, primarily in Asia as well as Medicare supplemental coverage following the 2012 acquisition of Great American Supplemental Benefits. Group Disability and Life represents group disability, life and accident insurance products, including certain disability and life insurance business previously reported in the former Health Care segment. In addition, the Company continues to report results in three other categories (Run-off Reinsurance, Other Operations and Corporate) that were not impacted by the segment reporting changes described above. For those segments impacted by these changes, prior period results for the first three quarters and nine months of 2012, the four quarters and full year 2011, and full year 2010 are presented on the old and new segment basis in the following tables. 1 Cigna's Investor Relations Department will be hosting a conference call this morning, beginning at 9:00 a.m. ET to describe the segment reporting changes and answer questions on this topic.The call-in numbers for the conference call are as follows: Live Call: Toll Free Dial-In Number: 1-800-619-9569 Toll Dial-In Number: 1-517-623-4948 Participant Passcode: 999363 Replay: Toll Free Number: 1-866-418-8382 Toll Dial-In Number: 1-203-369-0752 It is strongly suggested you dial in to the conference call by 8:45 a.m. ET.The operator will periodically provide instructions regarding the call. 2 Cigna Corporation Segment results - Global Health Care and Global Supplemental Benefits Years Ended December 31, 2011 and 2010 (unaudited) Years Ended December 31, 2011 December 31, 2010 Global Health Care, compared with Health Care Health Care Amounts previously reported in Health Care As previously Global As previously Global (Dollars in millions) Reported Health Care Reported Health Care Revenues: Premiums and fees $ Net investment income Mail order pharmacy revenues Other revenues Segment revenues Benefits and Expenses: Global Health Care medical claims expense Other benefit expenses 83 - - Mail order pharmacy cost of goods sold Operating expenses Benefits and expenses Income before income taxes Income taxes Segment earnings Less: Special item(s), after-tax 1 1 - - Adjusted income from operations $ Years Ended December 31, 2011 December 31, 2010 Global Supplemental Benefits, compared with International Global International Global Amounts previously reported in International As previously Supplemental As previously Supplemental (Dollars in millions) Reported Benefits Reported Benefits Revenues: Premiums and fees $ Net investment income 96 83 82 69 Other revenues 17 15 25 22 Segment revenues Benefits and Expenses: Other benefit expenses Operating expenses excluding special item(s) Special item(s) 4 4 - - Benefits and expenses Income before income taxes Income taxes 36 93 42 Income attributable to noncontrolling interest 1 1 4 4 Segment earnings 97 84 Less: Special item(s), after-tax (3
